On Petition for Rehearing
[July 21, 1955.]
Per Curiam.
A petition for rehearing has been filed, calling attention to subdivision (d) (2) of Rule 26, Rules of Pleading, Practice and Procedure, reading in part as follows:
*570“(2) The deposition of a party . . . may be used by an adverse party for any purpose.”, (Italics ours.)
In our original opinion, in discussing appellant’s sixth assignment of error, we referred to and quoted subdivision (d) (3) of Rule 26, on which the trial court relied in refusing to admit respondent’s deposition. This deposition was offered on rebuttal.
However, even under subdivision (d) (2) of Rule 26, it is not mandatory for the trial court to admit a party’s deposition in evidence whenever it is offered in evidence by his opponent. We cannot say that the trial court abused its discretion in refusing to admit respondent’s deposition, under the circumstances of this case.
July 21, 1955. Petition for rehearing denied.